UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §   CASE NO. 1:15-CR-17(3)
                                                 §
STASHA FRANCELL ANDERSON                         §

     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

defendant consented to the revocation of her supervised release and waived her right to be present

and allocute at sentencing. The parties have not objected to Judge Giblin’s report.

         The Court ORDERS that the findings of fact and recommendation on plea of true (#211)

are ADOPTED.         The Court finds that the defendant, Stasha Francell Anderson, violated

conditions of supervised release and ORDERS that her supervision is REVOKED. Pursuant to

Judge Giblin’s recommendation and the parties’ agreement, the Court ORDERS the defendant to

serve a term of six (6) months imprisonment. The prison term includes thirty-five (35) days of

unserved residential reentry time as agreed by the parties and recommended by Judge Giblin. The

Court finally ORDERS the defendant to pay the remaining balance of restitution due in the amount

of $152,893.45 jointly and severally with her co-defendant Derek Cornelius Briscoe.


             SIGNED at Beaumont, Texas, this 26th day of November, 2019.




                                               ________________________________________
                                                           MARCIA A. CRONE
                                                    UNITED STATES DISTRICT JUDGE
